


109 HR 5972 IH: To provide for the payment of compensation to members of

U.S. House of Representatives
2006-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5972
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2006
			Mr. Hunter (for
			 himself, Mr. Mica,
			 Mr. Reyes,
			 Mr. McIntyre,
			 Mr. Smith of New Jersey,
			 Mr. Bilbray,
			 Mr. Reynolds,
			 Mr. Hall, Mr. Royce, Mr.
			 Renzi, Mr. Calvert,
			 Mr. Hayworth,
			 Mr. Rogers of Kentucky,
			 Mr. Duncan,
			 Mr. Davis of Kentucky,
			 Mr. Brown of South Carolina,
			 Mr. Bass, Mr. Kline, Mr.
			 Castle, Mr. Cantor,
			 Mr. Walden of Oregon,
			 Mr. Rohrabacher,
			 Mr. Radanovich,
			 Mr. Tiberi,
			 Mr. Porter,
			 Mr. Bradley of New Hampshire,
			 Mrs. Wilson of New Mexico,
			 Mr. Weldon of Pennsylvania,
			 Mr. Akin, Mr. Aderholt, Mr.
			 Culberson, Mr. Poe,
			 Mrs. Biggert,
			 Mr. Wamp, Mr. Wolf, Mr. Burton
			 of Indiana, Ms. Pryce of
			 Ohio, Mr. Everett,
			 Mr. Souder,
			 Mr. Rogers of Alabama,
			 Mr. Hoekstra,
			 Mr. English of Pennsylvania, and
			 Mr. Gingrey) introduced the following
			 bill; which was referred to the Committee
			 on Armed Services, and in addition to the Committees on
			 Veterans’ Affairs and
			 Government Reform, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide for the payment of compensation to members of
		  the Armed Forces and civilian employees of the United States who, as prisoners
		  of war, performed slave labor for Japanese corporations during World War II, to
		  authorize the Secretary of Defense to accept contributions in order to provide
		  additional compensation to such members and employees, to encourage Japanese
		  corporations that benefitted from the use of slave labor to make contributions
		  for such additional compensation, and for other purposes.
	
	
		1.Payment of compensation to
			 members of the Armed Forces and civilian employees of the United States
			 captured by Japan and used as slave labor by Japanese corporations during World
			 War II
			(a)FindingsCongress
			 makes the following findings:
				(1)During World War
			 II, members of the United States Armed Forces fought valiantly against Japanese
			 military forces in the Pacific. In particular, from December 1941 until May
			 1942, United States military personnel fought courageously against overwhelming
			 Japanese military forces on Wake Island, Guam, the Philippine Islands,
			 including the Bataan Peninsula and Corregidor, and the Dutch East Indies,
			 thereby preventing Japan from accomplishing strategic objectives necessary for
			 achieving a decisive military victory in the Pacific during World War
			 II.
				(2)During initial
			 military actions in the Philippines, United States troops were ordered to
			 surrender on April 9, 1942, and were forced to march 65 miles to prison camps
			 at Camp O'Donnell, Cabanatuan, and Bilibid. More than 10,000 Americans died
			 during the march, known as the Bataan Death March, and during
			 subsequent imprisonment as a result of starvation, disease, and
			 executions.
				(3)The treatment of members of the Armed
			 Forces who were held as prisoners of war in the Pacific Theater during World
			 War II was so egregious that more than 40 percent of the prisoners of war died
			 while imprisoned.
				(4)Beginning in
			 January 1942, the Japanese military began transporting United States prisoners
			 of war to Japan, Taiwan, Manchuria, and Korea to perform slave labor to support
			 Japanese war industries. Many of the unmarked merchant vessels in which the
			 prisoners were transported, called Hell Ships, were attacked by
			 American naval and air forces, which, according to some estimates, resulted in
			 more than 3,600 American fatalities.
				(5)Following the
			 conclusion of World War II, the United States Government agreed to pay
			 compensation to United States ex-prisoners of war amounting to $2.50 per day of
			 imprisonment. This compensation was to be paid from Japanese assets frozen by
			 the United States Government. However, the compensation could never fully
			 compensate those ex-prisoners of war for the sacrifice they endured. Neither
			 the Government of Japan nor any Japanese corporation admits any liability
			 requiring payment or compensation.
				(6)Other Allied
			 nations, including Canada, the United Kingdom, and the Netherlands, have
			 authorized payment of gratuities to their surviving veterans who were captured
			 by the Japanese during World War II and required to perform slave labor.
				(b)PurposeThe
			 purpose of this section is to recognize, by the provision of compensation, the
			 heroic contributions of the members of the Armed Forces and civilian employees
			 of the United States who were captured by the Japanese military during World
			 War II and denied their basic human rights by being made to perform slave labor
			 for Japanese corporations during World War II.
			(c)DefinitionsIn
			 this section
				(1)Selected veteran
			 or civilian interneeThe term selected veteran or civilian
			 internee means any individual who—
					(A)was a member of the
			 Armed Forces, a civilian employee of the United States, or an employee of a
			 contractor of the United States during World War II;
					(B)served in or with
			 United States combat forces during World War II;
					(C)was captured and
			 held as a prisoner of war or prisoner by Japan in the course of such service;
			 and
					(D)was forced to perform slave labor during
			 World War II for one or more Japanese corporations.
					(2)Slave
			 laborThe term slave labor means forced servitude
			 under conditions of subjugation.
				(d)Payment of
			 compensationAs soon as
			 practicable after the end of the period specified in subsection (e)(1), the
			 Secretary of Defense shall pay compensation to each living selected veteran or
			 civilian internee whose application for compensation under this section is
			 approved by the Secretary.
			(e)Acceptance of
			 contributions for compensation
				(1)Authority to
			 accept contributionsDuring
			 the period beginning on the date of the enactment of this Act and ending on
			 December 31, 2007, the Secretary of Defense may accept, hold, and administer
			 any gift, devise, or bequest of money made by any person on the condition that
			 the gift, devise, or bequest be used to provide compensation under this section
			 to a selected veteran or civilian internee.
				(2)DepositAmounts received as contributions under
			 this subsection shall be deposited in the Department of Defense General Gift
			 Fund established pursuant to section 2601 of title 10, United States Code. Such
			 amounts shall be accounted for separately from other amounts in that
			 fund.
				(3)Acceptance of
			 certain contributions prohibitedA gift may not be accepted under this
			 subsection—
					(A)if the gift is designated for a specific
			 selected veteran or civilian internee;
					(B)if the Secretary
			 of Defense determines that the acceptance of the gift would reflect unfavorably
			 on the ability of the Department of Defense, any employee of the Department, or
			 any member of the Armed Forces to carry out any responsibility or duty in a
			 fair and objective manner; or
					(C)if the Secretary
			 determines that the use of the gift would compromise the integrity or
			 appearance of integrity of any program of the Department of Defense or any
			 individual involved in such a program.
					(4)Treatment of
			 contributionsThe making of a
			 contribution under this subsection by any person is wholly voluntary and, in no
			 way, may the existence of such a contribution be used as a matter of proof in
			 any civil litigation.
				(f)Amount of
			 compensationThe amount of
			 compensation paid to each living selected veteran or civilian internee whose
			 application for compensation is approved by the Secretary of Defense shall be
			 equal to the sum of the following:
				(1)An equal share of the funds appropriated to
			 the Secretary to provide compensation under this section, but not to exceed
			 $20,000 per selected veteran or civilian internee.
				(2)An equal share of the amounts received as
			 contributions under subsection (e).
				(g)Rebuttable
			 presumption of eligibilityAn application for compensation
			 submitted under this section by or on behalf of an individual seeking
			 recognition as a selected veteran or civilian internee under this section is
			 subject to a rebuttable presumption that the individual is a selected veteran
			 or civilian internee if the application on its face provides information
			 sufficient to establish the individual as a selected veteran or civilian
			 internee.
			(h)Relationship to
			 other paymentsAny amount
			 paid a selected veteran or civilian internee as compensation under this section
			 is in addition to any other amount paid to the selected veteran or civilian
			 internee under any other provision of law as compensation for the performance
			 of slave labor during World War II.
			(i)Unavailability
			 for payment of attorney fees in class action suitsAmounts
			 paid under this section may not be used for the payment of attorney fees
			 incurred in any class action law suit seeking the payment of compensation for
			 members of the Armed Forces and civilian employees of the United States
			 captured by Japan and used as slave labor during World War II or a similar
			 payment as a result of the performance of slave labor during World War
			 II.
			(j)Sense of
			 congress regarding contributions by certain japanese corporations
				(1)Sense of
			 congressIt is the sense of Congress that the Japanese
			 corporations specified in paragraph (2) that benefitted from the use of
			 captured members of the Armed Forces and civilian employees of the United
			 States as slave labor during World War II should make contributions under
			 subsection (e) for the provision of compensation to each living selected
			 veteran or civilian internee under this section.
				(2)List of covered
			 companiesThe Japanese corporations known to have used captured
			 members of the Armed Forces and civilian employees of the United States as
			 slave labor during World War II are Asano Dockyard; Electric-Chemical Company;
			 Fujinagara Shipbuilding, Kobe; Furukawa Mining, Omine Machi; Hitachi
			 Shipbuilding; Hokkai Electric Chemical; Hokkaido Coal (Sorachi Mining Co.);
			 Imperial Special Copper Works, Noetsu; Ishihara Industries, Narumi; Kajima
			 Coal, Ohnoura; Kawaminami Shipbuilding, Yahata; Kawasaki Heavy Industries,
			 Kobe; Kinkaseki Copper Mine, Formosa; Kobe Stevedore, Kobe; Kumagai Enggr. Co.;
			 Manshu Leather, Mukden Manchuria; Manshu Machinery, Mukden; Manshu Tent; Meiji
			 Mining; Mitsubishi Heavy Industries; Mitsubishi Mining Co.; Mitsubishi
			 Chemical; Mitsui Industries; Mitsui Mining; Moji Transportation Association;
			 Namura Shipyards; Niigata Iron and Steel; Niigata Transport, Kawasaki; Nippon
			 Express; Nippon Ko-Kan (Japan Iron Co.); Nippon Metallurgy; Nippon Mining;
			 Nippon Soda; Nippon Steel Pipe; Nippon Vehicles; Nisshin Mill; Nisshin Oil;
			 Nittetsu Mining; Ohsaka Shipbuilding; Radio Tokyo (government-operated);
			 Shinetsu Chemicals; Showa Electrical Engineering; Showa Electrode (Showa
			 Denko); Sorachi Mining Co.; Sumitomo Mining; Taihoku Locomotive Works, Taiwan;
			 Tobashima Construction Co.; Tokyo-Shibaura Electric; Tsuruga Stevedore, Osaka;
			 Tsurumi Shipbuilding; Yawata Iron Works; Ohasi; and Yodogawa Steel.
				
